147 S.E.2d 555 (1966)
267 N.C. 121
STATE of North Carolina
v.
Theodore Roosevelt BRIDGERS.
No. 496.
Supreme Court of North Carolina.
April 20, 1966.
*557 Atty. Gen. T. W. Bruton and Deputy Atty. Gen. Harry W. McGalliard for the State.
Gordon B. Kelley, Raleigh, for defendant appellant.
PER CURIAM.
The defendant's motion to set aside the verdict on the ground that it is contrary to the weight of the evidence was addressed to the discretion of the trial court and is not reviewable upon appeal. State v. Wagstaff, 219 N.C. 15, 12 S.E.2d 657; Strong, N.C. Index, Criminal Law, § 126.
There was no error in the denial of the motions for nonsuit and the motion for a directed verdict of not guilty. Upon such motion the evidence must be interpreted in the light most favorable to the State, and all reasonable inferences favorable to the State must be drawn therefrom. State v. Thompson, 256 N.C. 593, 124 S.E.2d 728; State v. Bruton, 264 N.C. 488, 142 S.E.2d 169. So considered, there is ample evidence in the record of each element of the offense with which the defendant was charged and of which he has been found guilty.
There was no error in the failure of the court to instruct the jury with reference to the nature of circumstantial evidence and the weight to be given it. The witness Johnson testified that he did not lose sight of the Ford automobile from the time it passed him, traveling 80 or 90 miles per hour, until he saw it in the median, at which point he and others found the automobile wrecked and the body of the deceased lying a few feet from the car. State v. Stevens, 244 N.C. 40, 92 S.E.2d 409; State v. Flynn, 230 N.C. 293, 52 S.E.2d 791.
There was no error in allowing the witness Clay to state that in his opinion the wrecked automobile was the same one which had passed him and disappeared from his sight only one minute before he found it wrecked. The same witness had already testified, without objection, to the same effect. In any event, under the circumstances related by this witness, it would be absurd to require the witness to describe in minute detail the appearance of the automobile observed by him in each position, instead of simply stating that it was the same car in both places. Any testimony as to identity of an object said to have been seen on different occasions is an expression of opinion by the witness, but such expression is a mere shorthand summary of, perhaps, innumerable attributes of the object observed by the witness and leading him to such opinion. If the defendant had desired to do so he could, of course, have cross examined the witness as to the basis for such opinion.
The exception to the entering of the judgment is merely formal and is without merit.
No error.
MOORE, J., not sitting.